DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered. 
Claims 1, 3, 4, 6, 8 and 9, are pending and being examined.

Response to Amendment
The previous rejections of Claims 1, 3, 4, 6, 8 and 9, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 1, 3, 4, 6, 8, 9, and 10, under 35 U.S.C. 103 as being unpatentable over JP 2016-079386 A to Watabe (hereinafter Watabe) and in further view of JP 2010-077398 A to Saito et al. (hereinafter Saito), are withdrawn in light of the Applicant’s translation filed 11/02/2020 of the certified copy of the foreign priority application JP 2015-196804 which perfects priority over the Watabe reference.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  1, 3, 4, 6, 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/098428 A1 in which US 2016/0303766 A1 to Kobayashi et al. is used as an English equivalent (hereinafter Kobayashi), and in further view of JP 2010-077398 A to Saito et al. (hereinafter Saito).

Regarding claims 1, 3, 4, 8 and 9, Kobayashi teaches a transparent resin composition comprising a molten mixture of polycarbonate resin and acrylic resin (See abstract), used in the field of automobiles, electronic devices and houses (para 5). Kobayashi further teaches the transparent resin composition is obtained by the process of continuously melt kneading the polycarbonate used in an amount of 95-60 wt% and the acrylic resin is used in an amount of 5-40 wt% in a twin-extruder (para 13-18), which meets the claimed weight ratio and the melt mixing step. In Example 1, Kobayashi teaches melt kneading in an extruder the polycarbonate 
Kobayashi does not explicitly teach the polycarbonate with the claimed (a-1) and (a-2) unit.
However, Saito teaches a polycarbonate resin with high biogenic material and excellent low water absorptivity, heat resistance and processibility (See abstract), used in the field of sheets for automobile, optics and/or optical components (para 13 and 65), which is in the same field of use as cited above Kobayashi, and further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44), which demonstrates that it is compatible with the acrylic resin cited above in Kobayashi. Saito also teaches polycarbonate resin comprising 30-100 mol% of an ether diol and 0-70 mol% of a diol, and a diphenyl carbonate, (para 12). The 30-100 mol% ether diol can be Isosorbide, (Example 8, para 29 and 60), and the 0-70 mol% of diol can be 3,9-bis(2-hydroxy-1,1-dimethylethyl ester)-2,4,8,10-tetraoxaspiro(5,5)undecane, (Example 8, para 17 and 60). Saito also teaches the polycarbonate resin can have a specific viscosity of 0.20-0.60 (See abstract and para 12), which overlaps and meets the claimed specific viscosity range. The above Isosorbide meets the claimed (a-1) and the above tetraoxaspiro(5,5)undecane meets the claimed (a-2), cited in claims 1, and 8, and in the above 30-100 mol% of (a-1) and 0-70 mol% of (a-2) overlaps and meets the claimed molar ratio (a-1/a-2) of 40/60-85/15 which correlates 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polycarbonate resin of Saito for the polycarbonate resin in Kobayashi because Saito teaches the same field of thermoplastics for use in optical or automobile parts use as cited above Kobayashi, Saito further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44), which demonstrates that it is compatible with the acrylic resin cited above in Kobayashi, and Saito further teaches the polycarbonate has low water absorbability, heat resistance, and molding workability. (para 13).
The combination of Kobayashi and Saito is silent regarding the properties of composition such as the glass transition, the surface hardness, and the photoelastic coefficient cited in claims 1, 3 and 4.
However, the resin composition taught by the obvious combination of Kobayashi and Saito is substantially identical to the claimed composition. Specifically, Kobayashi teaches the same Acrypet VH001 acrylic resin as used by the Applicant in their Examples, with the weight amounts of acrylic resin and polycarbonate, and Saito teaches the same polycarbonate with the (a-1) and (a-2) formulas with the claimed specific viscosity. Furthermore, the Applicant cites in para 65-67 of their specification that the surface hardness and glass transition properties are dependent on the weight ratio of the polycarbonate and acrylic resin blend.
Thus, one skilled in the art would have a reasonable expectation that the polycarbonate resin composition taught by the combination of Kobayashi and Saito would have the claimed properties the properties such as the glass transition, the surface hardness, and the 

Regarding claim 6, the combination of Kobayashi and Saito teaches claim 1.
Kobayashi is silent regarding the melt flow properties of the acrylic resin of Acrypet VH001.
However, Kobayashi teaches the exact same Acrypet VH001 acrylic resin as used by the Applicant in their Examples.
Thus, one skilled in the art would have a reasonable expectation that the Acrypet VH001 of Kobayashi to have the claimed melt flow because is the exact same Acrypet VH001 acrylic resin as used by the Applicant in their Examples. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6, 8 and 9, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/Examiner, Art Unit 1766